 



Exhibit 10.10

 

AMENDMENT NO.3 TO CONSULTING AGREEMENT

 

This Amendment No. 3 to Consulting Agreement (this “Amendment”), dated _June 30,
__________, 2016, is entered into between PhaseRx, Inc., a Delaware corporation
having a place of business at 410 West Harrison Street, Seattle, WA 98119 (the
“Company”) and Paul H. Johnson, Ph.D., having a place of business at 12020 211th
Place SE, Snohomish, Washington 98296 (the “Consultant”).

 

RECITALS

 

WHEREAS, the Consultant and the Company entered into a Consulting Agreement,
effective as of July 2, 2013, as previously amended by that certain Amendment to
the Consulting Agreement, effective as of January 2, 2014, and Amendment No.2 to
Consulting Agreement, dated as of February 10, 2016 (as so amended, the
“Agreement”);

 

WHEREAS, the Company and the Consultant desire to amend the Agreement to reduce
the consultant fees set forth on Exhibit A attached thereto.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties hereto, intending legally to be bound, hereby agree as
follows:

 

1.Definitions

 

Unless the context clearly requires otherwise, all capitalized terms as used
herein shall have the same meanings as used in the Agreement.

 

2.Amendment Date

 

This Amendment shall be effective as of the date hereof.

 

3.Amendments to Agreement

 

The parties agree that the first bullet under “2. Compensation” on Exhibit A to
the Agreement shall be deleted in its entirety and replaced with the following:

 

“• $5,000 in cash per year, paid in equal quarterly installments in arrears.”

 

4.No Other Waivers or Modifications; Applicability of this Agreement

 

Except to the extent expressly modified by Section 3 of this Amendment, no other
covenant, term, provision, condition or agreement of the parties set forth in
the Agreement shall be deemed to be waived, modified or amended in any way by
this Amendment. All of the recitals, covenants, terms, provisions, conditions
and agreements of the parties set forth in the Agreement shall be deemed
applicable to this Amendment.

 

5.Entire Agreement

 

The Agreement, as modified by this Amendment, constitute the entire agreement
between the parties, and supersedes all prior or written agreements, commitments
or understandings concerning the matters provided for herein.

 



 

 

 

6.Counterparts



 

This Amendment may be executed in any number of counterparts, all of which taken
together shall constitute one and the same agreement, and any of the parties
hereto may execute this Amendment by signing any such counterpart. Delivery of
an executed counterpart of a signature page to this Amendment by telecopier or
by electronic mail (in portable document format (“PDF”)) shall be effective as
delivery of a manually executed counterpart of this Amendment.

 

[Signature page follows]

 

- 2 - 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first written above.

 

COMPANY: CONSULTANT     PHASERX, INC. /S/Paul Johnson a Delaware corporation
Paul H. Johnson, Ph.D.

 

By: /S/ Shing-Yin (Helen) Tsui   Name: Shing-Yin Tsui   Title: VP, Finance  

 



 

